FILE COPY




                                          COURT OF APPEALS
                                          SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                              CLERK
 BONNIE SUDDERTH                           TIM CURRY CRIMINAL JUSTICE CENTER                 DEBRA SPISAK
                                                401 W. BELKNAP, SUITE 9000
JUSTICES                                      FORT WORTH, TEXAS 76196-0211                 CHIEF STAFF ATTORNEY
  SUE WALKER                                                                                LISA M. WEST
  BILL MEIER                                        TEL: (817) 884-1900
  LEE GABRIEL                                                                              GENERAL COUNSEL
  ELIZABETH KERR                                   FAX: (817) 884-1932                      CLARISSA HODGES
  MARK T. PITTMAN
  J. WADE BIRDWELL                                www.txcourts.gov/2ndcoa



                                                June 14, 2018

    Hon. David L. Evans                                       Criminal District Clerk, Tarrant County
    Regional Presiding Judge                                  Tim Curry Criminal Justice Center
    Tom Vandergriff Civil Courts Building                     401 W. Belknap, 3rd Floor
    100 N. Calhoun, 4th Floor                                 Fort Worth, TX 76196-0402
    Fort Worth, TX 76196                                      * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *
                                                              Katherine E. Owens
    Joseph W. Spence                                          Tarrant County Criminal District Attorney's
    Assistant District Attorney                               Office
    401 W. Belknap Street                                     401 W. Belknap Street
    Fort Worth, TX 76196                                      Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

    Lance (Luke) H. Beshara                                   Mark D. Scott
    Patel Gaines, PLLC                                        Mark D. Scott & Associates, PLLC
    221 West Exchange Ave., Suite 206A                        3000 East Loop 820
    Fort Worth, TX 76164                                      Fort Worth, TX 76112
    * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

    Hon. Mollee Westfall
    Judge, 371st District Court
    Tim Curry Criminal Justice Center
    401 W. Belknap St., 5th Floor
    Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:         02-18-00007-CR, 02-18-00008-CR
                     Trial Court Case Number:         1470861DX1, 1475011DX1

    Style:           Mark Scott
                     v.
                     The State of Texas

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.
                                       FILE COPY

02-18-00007-CR
June 14, 2018
Page 2


                 Respectfully yours,

                 DEBRA SPISAK, CLERK